Exhibit 99.1 Annual Meeting of Holders of Common Shares of TransCanada Corporation (“TransCanada”) April 27, 2012 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations, Section 11.3 1. Election of Directors By resolution passed via show of hands, the following 12 nominees were appointed as Directors of TransCanada to serve until the next annual meeting of shareholders of TransCanada, or until their successors are elected or appointed.The results of the ballot were as follows: Nominee # Votes For % Votes For # Votes Withheld % Votes Withheld Kevin E. Benson Derek H. Burney E. Linn Draper Paule Gauthier Russell K. Girling S. Barry Jackson Paul L. Joskow John A. MacNaughton Paula Rosput Reynolds W. Thomas Stephens D. Michael G. Stewart Richard E. Waugh 2. Appointment of Auditors Byresolution passed via show of hands, KPMG LLP, Chartered Accountants, were appointed as auditors of TransCanada to hold office until the next annual meeting of shareholders and the directors were authorized to fix their remuneration. Proxies were received on this matter as follows: Votes For % Votes For Votes Withheld % Votes Withheld 3. Acceptance of Company’s Approach to Executive Compensation By resolution passed via show of hands, on an advisory basis, the Company’s approach to Executive Compensation was approved. The results of the ballot were as follows: Votes For % Votes For Votes Against % Votes Against
